                                                                     CLERK'
                                                                          S OFFICE U.S.DIST.COURT
                                                                            A7 ROANOKE,VA
                                                                                 FILED
                                                                            FEB 1i 2215
                  IN THEUNITED STATESDISTRICTCOURTD(;
                                                    ULICqUDLG Ejqx
                 FO R TH E W ESTE RN D IST RICT O F W R GIN IA                     C R
                          H ARRTSO N BU RG D IW SION

U N ITE D STATES O F AM R RICA                   Case N o.5:04CM 0019

V.


E U GEN E LO U IS GR ADY ,
'
                                                 By:H on.M ichaelF.U rbansld
      Petitioner.                                ChiefUnited StatesDistrictJudge

                             M E M O RAN D U M O PIN IO N

      D efendantEugene Louis Grady filed an em etgency m oéon to reduce his sentence

putsuantto the FitstStep A ctof2018,Pub.L.N o.115-015. H e asks thathis sentence be

zeduced to from 120 m onths to 62 m onthswllich willrestzltin llisim m ediate release,to be

followed by fouryearsofsupervised zelease.ECF N o.287.The govetnm entdoesnotcontest

thatGradyiseligibleforconsideradon ofareducdon in laissentence to 62m onthsand agrees

thatheisendtled to im m ediateteleaseto befollow ed by fouryearsofsupervised release.ECF

N o.291.N either patty tequested a henting.For the reasons set forth below,the courtwill

GRAN T Gtady'srequestand m odifylzissentenceto 62m onths,butnotlessthan tim eserved,

to befollowed by afout-yeartetm ofsupervised release.

                                            1.

       On O ctober25,2004,pursuantto a written plea agreem ent,G rady pleaded 51.
                                                                                111 to

one countofconspiting to distribute m ore than 50 gram sofcocaine base,in violadon of21

U.S.C.jj 846 and 841(a)(1).He faced astatutoryminimlnm sentenceof120months.ECF
N os.110 and 113.The accountable c11n3gweightwas240 gtam sofcocainebase.i'
                                                                         Iisguideline

range,based on abase offenselevelof34 forthe Htnag w eight a totaloffenselevelof33,and
actiminalhistorycategoryof111,was168to 210months.ECF No.289.OnFebzuary7,2005
Gzady was sentenced to 120 m onthsim pdsonm entand a s-yeattet'm of superdsed release.

ECF N o.138. G rady'scurrentrelease dateisSeptem ber5,2020. ECF N o.287.1

        Atthe Hme Grady wassentenced,a violadon ofj 841(a)(1)catded a mandatory
m inim lzm sentence of10 yeats and a m nxim um oflifeim prisonm entifthe offenseinvolved

m orethan 50 gram sofcocainebase,and apenaltyrangeof5 to 40yearsiftheoffenseinvolved

morethan5grnmsofcocainebase.21U.S.C.j841$)(1)(A)and(B)(2006).In2010,theFait
Sentencing Actw asenacted,and Secdon 2 oftheactreduced penaldesforoffensesinvolving

cocaine base by increasing the threshold dtnag quaqtdes required to tdgget m andatory

minimlzm sentencesunder21U.S.C.j8419$(1).FairSentencingActof2010,Pub.L.No.
111-220,j 2,124 Stat.2372 (2010). Currently,in ozder to trigget the lo-years-to-life-
sentencingrange,theoffensem ustinvolvem orethan 280gtnm sofcocainebase,and to tdgget

the 5-to-40-yearsentencing range,the offense m ustitw olve m ore than 28 gram s ofcocaine

base.

        The FitstStep Actwasenacted on D ecem bet21,2018. Secdon 404 oftheactpet-m its

acotut,upon m oéon ofthe defendantorthegovetnm ent,orupon itsown m oéon,to im pose
                                                                        .




azeduced sentence forcertnin offensesin accordancewith theFairSentencing Actof2010,if

such areduction wasnotpteviously gtanted. O ffensesqualify forthe reducdon iftheyw eze

com m itted before August3,2010 and carry the stam tory penaldeswhich were m odiâed by


                  ;
1Gtady hasnot6nished serving the 120-m onth federalsentencebecause heftrstserved a
Virginiastatecourtsentence.
secdon 2 or3 ofthe FairSentencing Actof2010. FirstStep Actof2018,Pub.L.N o.115-

015,132Stat.015(2018).
                                           II.

      The pnttiesagzee thattheFirstStep Actappliesto Grady. Because theindicted dtnag

quanétyw as50 gzam sofcocaine base,iftheFaitSentencing A cthad been in effectitl2005,

G radywould have faced am axim um term of40 yeatsrathetthan lifeim ptisonm ent. In tatn,

thatm axim llm sentencewotzld have resulted in an offense levelof27 ratherthan 33.W ith a

crim inalllistory categoryof111,the corresponding advisoryrangeforoffense level27 is87 to

108m onthsofim prisonm ent.In additbn,laism andatorym inim llm sentencewould'havebeen

60 m onthsrathetthan 120 m onths.

      H ad Grady been sentenced afterpassage ofthe Fai.
                                                      rSentencing Act,the appropriate

sentence would have been 62 m onths,follow ed by a 4-year term of superdsed release.A

sentence of62 m onthsrepresentsa28.6% reducéon ftom the1ow end ofthesentencingrange

of87-108 m onths.Such areducdon correspondsto lnisclztzentsentenceof120m onths,wllich

reptesentsa28.6% reduction from thelow end ofthe168-210 m onth sentencingrange.Thus,

thepartiesagreethatan appropriate sentencefor Grady undertheFirstStep A ctw olzld be62

m onths, followed by a 4-yeat term of supervised zelease. Because G tady has served

apptoxim ately 86 m onths,the patties agtee that lzis sentence should be m odified to Hm e

selved.z G rady hasnotpreviously m oved fora reduced sentence ptusuantto the FirstStep


2In areply G rady flled on February 13,2019,heasserted hisbeliefthatheshould receive
Tfbanked tim e''forthetim e hespentin custody overthe 62-m onth m odifed sentence.ECF
N o.292. H ow ever,in an effortto expeditea decision on tlaem oéon to reducellissentence,
                                            3
Actof2018 and hasnotpreviously had llissentencereduced asifthe FG SentencingA ctof

2010 applied in lliscase.

                                         111.

       The couttwillG RAN T Grady'sem ergency m oéon to reduce laissentence,ECF N o.

287,and m odifylzissentenceto atotalperiod of62 m onths,butnotlessthan lim e served,

to be followed by a four-yearterm ofsupervised release.The courtfindsthe sentenceagreed

to by theparéesissuffkient,butnotgteaterthgn necessary,and accountsforthe sentencing

factorsthecolzrtmustconsiderptusuantto18U.S.C.j3553($,speciftcallydeterrence,
protecdon ofthepublic,and respectforthelaw.

       AnappropriateOzderandamendedjudgmentwillbeentered.
                                                   N              .    s-


                                        Entered: &'7-- /j - -2,
                                                              .
                                                              & /j
                                               .
                                  /w/N                  ;.                  '
                                        Mi
                                        ClchaelEAfbansl ti
                                         liefUmted StatesDistdctludge




hem akescleatthatheisnotpursuing thatatgum entand asksthe cotutto notdelay in
isslxing a uxlitng thatheisendtled to im m ediaterelease.
                                           4
